Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 2, Item 202 is labeled “switch of error correction” and should be “switch off error correction”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 9, 12 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8352813-(Chen et al.) [herein “Chen”], in view of German Patent Document DE102013202865A1-(Müller et al.)-”Method for monitoring eg RAM of microcontroller to recognize address delay faults”-(IP COM Preview)-(21-Aug-2014) [herein “Müller”].
Regarding claim 1 –
Chen teaches (a) method for testing a memory area, (Fig 9, Item 52 “DEFINE A BASE DATA PATTERN FOR A FIRST PAGESET…”) plus “Flow 50 begins with start and proceeds to block 52 in which a base data pattern (e.g. data pattern 41) is defined for a first pageset (e.g. pageset0)…” (Col 7, Lines 46 – 48).
Chen also teaches jumping from a destination address to the source address; reading a data word at the source address after jumping to the source address; and examining the data word, (Fig 9, Item 62 – “TEST ADDRESS TRANSITIONS WITH APPROPRIATE READ ADDRESS SEQUENCES, CHECKING ACTUAL READ VALUES AGAINST CORRESPONDING WORD OF BASE DATA PATTERN XOR'ED WITH CURRENT PAGESET ADDRESS. CHECK FOR ECC ERROR”).
Chen does not teach determining a source address based on a static test.
Müller, however teaches determining a source address based on a static test; “The invention proposes an improvement of the aforementioned method in that one or more addresses of a data memory, under each of which a data word evaluated as faulty by an error detection method…Further, according to the present invention, considering an address of a cell of the data memory which has been accessed in a previous operation advantageously allows detection of "Address Delay Faults"” (Disclosure of the invention, 1st paragraph).
Chen and Müller are analogous art because they are both directed to advanced methods of testing memories, including address transition fault testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the destination address jump selection of Chen with the source address testing and selection of Müller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to test memories on a more granular and flexible level.

Regarding claim 3 –
	The combination of Chen and Müller teaches all the limitations of claim 1 above.
	Chen also teaches wherein the data word at the source address is correct according to the static test, (Fig 9, Item 64) plus “Flow then proceeds to block 64 in which data transitions are tested with back-to-back array accesses using sequential page address sequences, in which actual read values are checked against expected values (which corresponds to the corresponding word of the base data pattern XORed with the current pageset address) and are checked for ECC errors” (Col 8, Lines 43 – 48).

Regarding claim 4 –
	The combination of Chen and Müller teaches all the limitations of claim 1 above.
	Müller also teaches wherein examining the data word comprises detecting for errors in the data word and determining whether the data word is correct, has a correctable error, or has an uncorrectable error, “it is provided by the method that the data word whose address is stored in the auxiliary memory is examined by the test program, whether the data word has a one-bit error or a multi-bit error, and / or if the memory line of the data word has a defect, the one one-bit error or a multi-bit error corresponds, and / or whether an error of the memory line of the data word occurs temporarily or permanently, and / or which memory locations are affected within the memory line respectively. Thus, the data word or the memory line and the memory locations contained therein can be thoroughly examined, evaluated and possibly corrected” (Page 3, Last Paragraph).

Regarding claim 5 –
	The combination of Chen and Müller teaches all the limitations of claim 1 above.
	Chen also teaches further comprising: jumping from the source address to the destination address before jumping from the destination address to the source address, (Fig 9, Item 62 – “TEST ADDRESS TRANSITIONS WITH APPROPRIATE READ ADDRESS SEQUENCES, CHECKING ACTUAL READ VALUES AGAINST CORRESPONDING WORD OF BASE DATA PATTERN XOR'ED WITH CURRENT PAGESET ADDRESS. CHECK FOR ECC ERROR”).

Regarding claim 6 –
	The combination of Chen and Müller teaches all the limitations of claim 1 above.
	Chen also teaches wherein examining the data word comprises determining whether the data word is a code word of an error code, (Fig 9, Item 62 – “TEST ADDRESS TRANSITIONS WITH APPROPRIATE READ ADDRESS SEQUENCES, CHECKING ACTUAL READ VALUES AGAINST CORRESPONDING WORD OF BASE DATA PATTERN XOR'ED WITH CURRENT PAGESET ADDRESS. CHECK FOR ECC ERROR”).

Regarding claim 7 –
	The combination of Chen and Müller teaches all the limitations of claim 1 above.
	Chen also teaches wherein examining the data word comprises determining a dynamic error state of the data word, (Fig 9, Item 62 – “TEST ADDRESS TRANSITIONS WITH APPROPRIATE READ ADDRESS SEQUENCES, CHECKING ACTUAL READ VALUES AGAINST CORRESPONDING WORD OF BASE DATA PATTERN XOR'ED WITH CURRENT PAGESET ADDRESS. CHECK FOR ECC ERROR”).

Regarding claim 8 –
	The combination of Chen and Müller teaches all the limitations of claim 1 above.
	Chen also teaches wherein the static test is used to determine a static error state,  (Fig 9, Item 62 – “TEST ADDRESS TRANSITIONS WITH APPROPRIATE READ ADDRESS SEQUENCES, CHECKING ACTUAL READ VALUES AGAINST CORRESPONDING WORD OF BASE DATA PATTERN XOR'ED WITH CURRENT PAGESET ADDRESS. CHECK FOR ECC ERROR”).

Regarding claim 9 –
	The combination of Chen and Müller teaches all the limitations of claim 8 above.
	Müller also teaches wherein the data word has a predefined static error state, “In addition, the error detection can be checked by reading one or more intentionally erroneously written or known as erroneous data words from the data memory and the correction characteristics of the error detection are checked and / or evaluated” (Page 6, Paragraph 12).

Regarding claim 12 –
	The combination of Chen and Müller teaches all the limitations of claim 1 above.
	Müller also teaches wherein the method is carried out for multiple data words in the memory area and the method is taken as a basis for determining a state of the memory area, “If, however, in a data word 24 a multi-bit error or multi-bit defect and / or in multiple data words 24 a number of one-bit errors or one-bit defects by the test program 18 is discovered, each predetermined reactions can take place. These reactions may include:
- Disable a defective memory line 33 and / or assigning a spare memory line 33 ;
-Deactivating a defective memory line area and / or assigning a spare memory line area;
- generating a message, an alarm and / or an error bit;
- Transfer of the data memory 10 and / or the data store 10 higher-level system into a state assessed as safe” (Page 9, Paragraph 3).

Regarding claim 16 –
	The combination of Chen and Müller teaches all the limitations of claim 1 above.
	Chen also teaches determining the destination address based on inverting at least one bit of the source address, “Note that any appropriate address sequences can be used, such as those known in the art, such as, for example, any-bit-fast, walking 1 s/Os across address bits, address complement, etc, to ensure all address bit transitions are tested” (Col. 8, Lines 38 – 42).

Regarding claim 17 –
The combination of Chen and Müller teaches all the limitations of claim 1 above. 
Chen also teaches wherein the destination address is an address at which an unerased word is stored, “the flash block containing the pageset is first erased (if not erased yet) and subsequently, the base data pattern is written to the pageset” (Col 7, Lines 60 – 62).

Regarding claim 18 –
	The combination of Chen and Müller teaches all the limitations of claim 1 above.
	Chen also teaches wherein the method is carried out for multiple source addresses in the memory area, (Fig 9, Item 64) plus “Flow then proceeds to block 64 in which data transitions are tested with back-to-back array accesses using sequential page address sequences, in which actual read values are checked against expected values (which corresponds to the corresponding word of the base data pattern XORed with the current pageset address) and are checked for ECC errors” (Col 8, Lines 43 – 48).

Regarding claim 19 –
	Chen teaches (a)n apparatus for testing a memory area, (Fig 2).
	Chen also teaches jumping from a destination address to the source address; reading a data word at the source address after jumping to the source address; and examining the data word, (Fig 9, Item 62 – “TEST ADDRESS TRANSITIONS WITH APPROPRIATE READ ADDRESS SEQUENCES, CHECKING ACTUAL READ VALUES AGAINST CORRESPONDING WORD OF BASE DATA PATTERN XOR'ED WITH CURRENT PAGESET ADDRESS. CHECK FOR ECC ERROR”).
	Chen does not teach determining a source address based on a static test.
	Müller, however teaches determining a source address based on a static test; “The invention proposes an improvement of the aforementioned method in that one or more addresses of a data memory, under each of which a data word evaluated as faulty by an error detection method…Further, according to the present invention, considering an address of a cell of the data memory which has been accessed in a previous operation advantageously allows detection of "Address Delay Faults"” (Disclosure of the invention, 1st paragraph).
Chen and Müller are analogous art because they are both directed to advanced methods of testing memories, including address transition fault testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the destination address jump selection of Chen with the source address testing and selection of Müller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to test memories on a more granular and flexible level.

Regarding claim 20 –
	The combination of Chen and Müller teaches all the limitations of claim 19 above.
	Chen also teaches wherein the apparatus comprises a memory, wherein the memory comprises the memory area, (Fig 2, Item 32 “ARRAY”) plus “Flash memory 14 includes a memory controller 30, a memory array 32…” (Col 3, Lines 41 – 42).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8352813-(Chen et al.) [herein “Chen”], in view of German Patent Document DE102013202865A1-(Müller et al.)-”Method for monitoring eg RAM of microcontroller to recognize address delay faults”-(IP COM Preview)-(21-Aug-2014) [herein “Müller”], and further in view of U.S. Patent Publication 20190311775-(Kwon).
Regarding claim 2 –
The combination of Chen and Müller teaches all the limitations of claim 1 above.
The combination of Chen and Müller does not teach determining the source address based on the static test comprises determining a source address for which the static test has revealed that there is no erased data word present in the source address.
Kwon, however teaches determining the source address based on the static test comprises determining a source address for which the static test has revealed that there is no erased data word present in the source address, “According to yet another embodiment, the controller 130 may be capable for performing a selective test operation which may include skipping an entire test operation after one or more erase operations and/or skipping a test operation only to some of the word lines of a target memory block following one or more erase operations” (Page 5, Paragraph [0068]).
Chen, Müller and Kwon are analogous art because they are all directed to advanced methods of testing memories, including address transition fault testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the destination address jump selection of Chen with the source address testing and selection of Müller and the erased work skipping of Kwon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to test memories on a more granular and flexible level.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8352813-(Chen et al.) [herein “Chen”], in view of German Patent Document DE102013202865A1-(Müller et al.)-”Method for monitoring eg RAM of microcontroller to recognize address delay faults”-(IP COM Preview)-(21-Aug-2014) [herein “Müller”], and further in view of U.S. Patent Publication 20130173970-(Kleveland et al.) [herein “Kleveland”].
Regarding claim 13 –	
The combination of Chen and Müller teaches all the limitations of claim 12 above.
The combination of Chen and Müller does not teach wherein the method is taken as a basis for producing a forecast for a change in the state of the memory area.
Kleveland, however teaches wherein the method is taken as a basis for producing a forecast for a change in the state of the memory area, “Such operation continues while testing for both failed memory components that do not meet their specification, and for weak memory components that are stress tested using margined parameters beyond specification requirements, e.g., stress-tested. The purpose is to identify, diagnose, and replace failed or weak components in a preventative maintenance (PM) fashion very early, before an estimated, predicted, or actual failure” (Page 1, Paragraph [0006]).
Chen, Müller and Kleveland are analogous art because they are all directed to advanced methods of testing memories, including address transition fault testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the destination address jump selection of Chen with the source address testing and selection of Müller and the diagnostic prediction of Kleveland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to test memories on a more granular and flexible level and provide predictive diagnostics of device failures.

Regarding claim 14 –
The combination of Chen, Müller and Kleveland teaches all the limitations of claim 13 above.
Kleveland also teaches wherein the state of the memory area or the change in the state of the memory area is taken as a basis for initiating a predefined measure, “Such operation continues while testing for both failed memory components that do not meet their specification, and for weak memory components that are stress tested using margined parameters beyond specification requirements, e.g., stress-tested. The purpose is to identify, diagnose, and replace failed or weak components in a preventative maintenance (PM) fashion very early, before an estimated, predicted, or actual failure” (Page 1, Paragraph [0006]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8352813-(Chen et al.) [herein “Chen”], in view of German Patent Document DE102013202865A1-(Müller et al.)-”Method for monitoring eg RAM of microcontroller to recognize address delay faults”-(IP COM Preview)-(21-Aug-2014) [herein “Müller”], and further in view of U.S. Patent Publication 20170213601-(Shao et al.) [herein “Shao”].
Regarding claim 15 –
The combination of Chen and Müller teaches all the limitations of claim 1 above.
The combination of Chen and Müller does not teach wherein multiple destination addresses are used as jump destinations for each source address.
Shao, however teaches wherein multiple destination addresses are used as jump destinations for each source address, “The address sequence uses the minimum number of address transitions while exercising all switching between decoder lines to expose all possible transition faults in minimum execution time” (Page 1, Paragraph [0013]).
Chen, Müller and Shao are analogous art because they are all directed to advanced methods of testing memories, including address transition fault testing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the destination address jump selection of Chen with the source address testing and selection of Müller and the jump coverage of Shao, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a system able to test memories on a more granular and flexible level with a minimal number of transition jumps.

Allowable Subject Matter
Claims 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111